              Case 1:19-cv-01352-BAM Document 14 Filed 04/23/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01352-BAM
     Reanna Corrine Mcgona Gill,                       )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/06/2020 to 06/05/2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
26   Court for any inconvenience this may cause.
27
                                            Respectfully submitted,
28



                                                   1
              Case 1:19-cv-01352-BAM Document 14 Filed 04/23/20 Page 2 of 3


     Dated: April 21, 2020         PENA & BROMBERG, ATTORNEYS AT LAW
 1
 2
                                By: /s/ Jonathan Omar Pena
 3                                 JONATHAN OMAR PENA
                                   Attorneys for Plaintiff
 4
 5
 6   Dated: April 21, 2020         MCGREGOR W. SCOTT
 7                                 United States Attorney
                                   DEBORAH LEE STACHEL
 8                                 Regional Chief Counsel, Region IX
                                   Social Security Administration
 9
10
                                By: */s/ Asim Modi
11                                 Asim Modi
                                   Special Assistant United States Attorney
12                                 Attorneys for Defendant
13                                 (*As authorized by email on 04/21/2020)

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          2
              Case 1:19-cv-01352-BAM Document 14 Filed 04/23/20 Page 3 of 3


                                              ORDER
 1
            The Scheduling Order allows a single thirty-day extension of any part of the Scheduling
 2
 3   Order by stipulation of the parties without the Court's approval. (Doc. No. 5.) This is the first

 4   extension requested by the parties and therefore Plaintiff shall have an extension of time to file

 5   and serve her Opening Brief. Plaintiff’s Opening Brief shall be served on or before June 5,

 6   2020. All other deadlines set forth in the Court's Scheduling Order shall be modified

 7   accordingly.

 8          The parties are reminded that any future requests for extensions will require a

 9   demonstrated showing of good cause. (See Doc. No. 5.) Fed. R. Civ. P. 16(b). Good cause may

10   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any
11   such future difficulties should be explained.
12
13   IT IS SO ORDERED.
14
        Dated:      April 22, 2020                             /s/ Barbara   A. McAuliffe            _
15                                                       UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
